Case 1:15-cv-00049-WMS-HKS Document 106-4 Filed 08/20/19 Page 1 of 3




   EXHIBIT B
                   Case 1:15-cv-00049-WMS-HKS Document 106-4 Filed 08/20/19 Page 2 of 3


   EOC Form 5(11/09)

                       CHARGE OF DISCRIMINATION                                                        Charge Pres11et ed To:            Agency(ies) Charge No(s):
             This form Is affected by the Privacy Act of 1974. See enclosed Privacy Act
                    Statement and other information before completing this form.
                                                                                                           II FEPA
                                                                                                           Ei EEOC                            846-2010-55217
                                                     New York State Division Of Human Rights                                                            and EEOC
                                                                          State orlocalAgency,if any
                                                                                                                                                                          ..
 Name(Indicate Mr., Ms., Mts.)                                                                                  Home Phone(Ind. Area Code)           Date of Birth
 Ms. Darcy M. Black                                                                                              (716)694-4423                      12-15-1970
.
 Street Address                              City, State and ZIP Code .
 253 Payne Ave. Lower, North Tonawanda, NY 14120
 Named is the Employer, Labor Organization, Employment Agency,Apprenticeship Committee, or State or Local Government Agency That I Believe
 Discriminated Against Me or Others. (If more than two,list under PARTICULARS below.)
 Name                                                                                         No. Employees, Member, Phone No.(Include Area Code)
 BLACK ANGUS MEATS                                                                                                 Unknown                  (716)691-4554
 Street Address                               City, State and ZIP Code
 2519 Niagara Falls Boulevard, Amherst, NY 14226
 Name                                                                                                           No. Employees, members     Phone No.(Include Area Code)


 Street Address                                                                 City, State and ZIP Code

 DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                   DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                              Earliest              Latest

   ED     RACE         ❑ COLOR             EjSEX                       RELIGION      ❑ NATIONAL ORIGIN                    05-16-2004                05-25-2010
     EjRETALIATION                 El AGE       DISABILITY                      III       GENETICINFORMATION
        iii             OTHER (SPeckY)  Equal Pay                                                                              Ei        CONTINUING ACTION

 THE PARTICULARS ARE (Ifadditional paper Is needed, attach extra sheal(s)):


   I am a Caucasian female. I worked for Respondent since May 16,2004. My last position was Wrapper-
   Packer-Cleaner.

  Upon information and belief, similarly situated males such as Mark, Jamie, Shaun and Keegan have been
  paid at a higher salary rate for doing the similar work. Some of those males were hired after I was. Another
  similarly situated female, Debbie Nygrich has worked for the Respondent longer than similarly'situated
  males, yet she has also been paid at a lower salary. The Owner's daughter is the only female who has been
  paid at a high salary rate. I have requested a salary increase, but it has been denied. In addition, males
  have been subjected to better terms and conditions of employment. For example, males do not call in when
  they are going to be absent, they come in late or take several breaks to smoke,and they are not
  reprimanded, but females are not allowed to do that without being reprimanded. My time has been
  scrutinized.

   My coworkers are aware that my two children are multi-racial (Caucasian and Black.) Jamie (Caucasian
   male) made to racial comments to coworkers about Black individuals. More recently, on May 15, 2010,
   Jamie told me that I should know how to "break into things" given the fact that I have two "niggers."

 I want this charge filed with both the EEOC and the State or local Agency, if any. I        NOTARY- When necessaryfor State and LocalAgency Requirements
 will advise the agencies if I change my address or phone number and I will
 cooperate fully with them in the processing of my charge In accordance with their
 procedures.                                                                                 I swear or affirm that I have read the above charge and that It is true to
 I declare under penalty of perjury that the above is true and correct.                      the best of my knowledge, information and belief.
                                                                                             SIGNATURE OF COMPLAINANT


                                                                                             SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                            (month day, year)

            Date                               Charging Party Signature


                                                                                                                                                       DEF0154
                  Case 1:15-cv-00049-WMS-HKS Document 106-4 Filed 08/20/19 Page 3 of 3
                                                   in
EEOC Form 5(11/09)

                     CHARGE OF DISCQINATION                                                 Charge PresenQTo:                 Agency(ies) Charge No(s):
          This form Is affected by the Privacy Act of 1974. See enclosed Privacy Act                   FEPA
                 Statement and otherInformation before completing this form.
                                                                                                0EEOC                                 846-2010-55217
                                                 New York State Division Of Human Rights                                                        and EEOC
                                                                  State orlocal Agency, ifany
THE PARTICULARS ARE (If ackiitionalpaper Is needed attach extra sheet(s)):


  I was very offended with his comments, so I complained to Debbie and Keegan (who are frequently in charge
  of the staff.) Jamie was told that his actions were inappropriate, but he did not take it seriously. He said that
  I have to "get over It." I could no longer face.the hostile work environment, so on May 25, 2010, I was
  constructively discharged. I tendered resignation letter to the Owner, Robert Siebert. I made him aware that I
  could no longer bear with the harassment from Jamie, and that he had made a racial comment referring to
  my children as "niggers." The Owner accepted my two-week notice and told me "stuff like that happen all the
  time." When I asked him if it was okay for Jamie to refer to my children as "niggers," he said °it happens in
  sports and politics," so basically that I had to deal with it. After this he told me to leave right away, so I
  collected my belongings and I left crying.

  I believe that I have been discriminated against because of my gender/female.-and due to race
  discrimination/ having two Black children, in violation of Title VII of the Civil Rights Act of 1964, as amended,
  and the Equal Pay Act.




I want this charge filed with both the EEOC and the State or local Agency, if any. I   NOTARY —When necessary for State and Local Agency Requirements
will advise the agencies if I change my address or phone number and I will
cooperate fully with them in the processing of my charge in accordance with their
procedures.                                                                            I swear or affirm that I have read the above charge and that It Is true to
I declare under penalty of perjury that the above is true and correct.                 the best of my knowledge, information and belief.
                                                                                       SIGNATURE OF COMPLAINANT


                                                                                        SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                       (month, day, year)

           Date                                Charging Party Signature



                                                                                                                                                  DEF0155
